I concur in the conclusion that the Chancellor's decree should be affirmed. I am of opinion, however, that the conduct of the appellants as shown by the findings both of the Chancellor and of this court, in which I concur, has been such that if they had exhausted their remedy within the Union and had been denied relief by that body on final appeal within the Union they would still not be entitled to relief from the actions of which they complain in a court of equity. I am, therefore, of opinion it is not necessary to pass upon Assignments Two and Three. The question as to whether the provisions of the By-laws as to notice, trial and appeal are adequate and fair and afford a sufficiently speedy settlement of the rights of members and locals is of such great importance that it should be reserved until a case arises making decision necessary to a determination of the rights of the parties. *Page 648